—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered March 13, 1998, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s identity as the perpetrator of the crime beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant received meaningful representation of counsel at trial, viewing the evidence, the law, and the circumstances of the case in totality and as of the time of representation (see, People v Benevento, 91 NY2d 708).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Santucci, J. P., Sullivan, Altman and Krausman, JJ., concur.